PER CURIAM.
Subparagraph a of Section 22 of Article IV of the foregoing rules, 31 F.S.A. be and the same is hereby amended by inserting immediately following the words “in-residence college work” in the third line of the printed rule the words “or its equivalent” and adding to said Section 22a at the end thereof the following sentence: “This section shall be applicable only to those applying for admission to the Bar who enroll in any accredited Law College subsequent to December 31, 1960. All other applicants shall be governed by previous Section 22a of Article IV of the rules aforesaid.”
THOMAS, C. J., and TERRELL, HOB-SON, ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.